     Case 2:20-cv-01384-KJD-EJY Document 6 Filed 08/27/20 Page 1 of 2



 1   ROBERT J. CALDWELL (7637)
     FOX ROTHSCHILD LLP
 2   1980 Festival Plaza Drive, #700
     Las Vegas, Nevada 89135
 3   (702) 262-6899 tel
     (702) 597-5503 fax
 4   rcaldwell@foxrothschild.com
     Attorneys for Defendant Oportun Inc.
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   SHARON YAUGER; JOHN YAUGER,                     Case No. 2:20-cv-01384-KJD-EJY

11                        Plaintiffs,
                   v.                                STIPULATION AND ORDER TO
12                                                   EXTEND DEADLINE TO RESPOND TO
     CORELOGIC; OPORTUN INC.; ELEVATE                PLAINTIFFS’ COMPLAINT
13
     DECISION SCIENCES, LLC,                         [FIRST REQUEST]
14
                          Defendants.
15

16          Plaintiffs Sharon Yauger and John Yauger (“Plaintiffs”) and Defendant Oportun Inc.
17   (“Oportun”), by and through their respective undersigned counsel of record, stipulate and request
18   that the Court enter an Order extending the deadline for Oportun to respond to Plaintiffs’
19   Complaint [Dkt No. 1] filed on July 25, 2020, by 14 days from September 1, 2020, up to and
20   including September 15, 2020. This request is not intended to cause delay or prejudice any party.
21          IT IS SO STIPULATED.
22   DATED this 26th day of August, 2020             DATED this 26th day of August, 2020
23   FOX ROTHSCHILD LLP                              KNEPPER & CLARK LLC
24
     /s/ Robert J. Caldwell                          /s/ Shaina R. Plaksin
25   ROBERT J. CALDWELL (7637)                       MATTHEW I. KNEPPER (12796)
     1980 Festival Plaza Drive, #700                 SHAINA R. PLAKSIN (13935)
26   Las Vegas, Nevada 89135                         5510 S. Fort Apache Rd., Ste. 30
     (702) 262-6899 tel                              Las Vegas, Nevada 89148-7700
27   (702) 597-5503 fax                              (702) 856-7430 tel
     rcaldwell@foxrothschild.com                     (702) 447-8048 fax
28   Attorneys for Defendant Oportun Inc.            matthew.knepper@knepperclark.com
                                                     shaina.plaksin@knepperclark.com
     Case 2:20-cv-01384-KJD-EJY Document 6 Filed 08/27/20 Page 2 of 2



 1                                        FREEDOM LAW FIRM
                                          GEORGE HAINES (9411)
 2                                        8985 S. Eastern Ave., Ste. 350
                                          Las Vegas, Nevada 89123
 3                                        (702) 880-5554 ext. 222 tel
                                          (702) 967-6666 (fax)
 4                                        georgehaines@hainesandkrieger
                                          Attorneys for Plaintiffs
 5

 6

 7

 8                                     IT IS SO ORDERED

 9
                                       _____________________________________
10                                     UNITED STATES MAGISTRATE JUDGE
11
                                       DATED: August 27, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
     113643188
